MEMORANDUM **
Liang Ling Lim, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Lim did not establish eligibility for withholding of removal because the harassment and mistreatment Lim suffered did not rise to the level of past persecution, Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003). Furthermore, even if Sael’s disfavored group analysis applies to withholding of removal claims, the record does not compel the conclusion that she will “more likely than not” be persecuted on account of her Chinese ethnicity upon return to Indonesia. See INS v. Stevic, 467 U.S. 407, 429-30, 104 S.Ct. 2489, 81 L.Ed.2d 321 (1984).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.